Citation Nr: 0636973	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to an increased rating for residuals of a 
left knee injury to include degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 RO decision that denied the 
veteran's claim of service connection for a sleep disorder 
and denied an increased rating for residuals of a left knee 
injury.  During the pendency of the appeal, a temporary total 
evaluation for residuals of a left knee injury based on 
convalescence was granted from November 24, 2003, to January 
31, 2004; thereafter, a 10 percent rating was assigned.  See 
June 2006 Supplemental Statement of the Case.

In an August 2006 statement, the veteran suggested that his 
left knee disability prevented him from working.  It appears 
that the veteran is raising a claim for a total disability 
rating based on individual unemployability; this matter is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2005 statement, the veteran requested a Board 
hearing.  In September 2006, the Board notified the veteran 
that he was scheduled to appear at a hearing before a 
Veterans Law Judge on October 16, 2006.  Before the scheduled 
hearing, in an October 2006 statement, the veteran indicated 
he would be unable to attend and he requested a hearing at 
the RO.  Given that the veteran's request for a RO hearing 
was never fulfilled (i.e. the hearing was never scheduled), 
the case must be remanded for this purpose. 
 



Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should schedule the veteran for a RO 
hearing at the earliest available opportunity, with 
appropriate notification to the veteran and his 
representative.  

2.  After the hearing is conducted, or if the 
veteran withdraws his hearing request, or fails to 
report for the scheduled hearing, the AMC should 
readjudicate the claims by evaluating all evidence 
obtained after the last supplemental statement of 
the case was issued. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


